DETAILED ACTION

Response to Amendment
	In view of the arguments to the claims and amendments to Claim 1, the previous §112(b) rejections directed to the claims are withdrawn. 
In view of the arguments, amendments to Claim 1, and new Claim 17, the previous prior art rejections are maintained with revised rationales, as necessitated by the amendments.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-254295, filed on 12/28/2017, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/199676 (Matsumoto).
In regards to Claims 1, 5-8, 10, 14, and 17, Matsumoto teaches a film laminate having a laminated film on a transparent substrate  that can be a glass plate (¶3), comprising a first dielectric layer, a first functional layer on the first dielectric layer, and second dielectric layer on the functional layer (¶10), such that the film has high selectivity and environmental resistance (¶11).  Matsumoto further teaches that the first dielectric layer 122 may have a crystallinity improving material in the region in contact with the first functional layer, which improves the crystallinity of the first functional layer and can comprise ZrNx, where X > 1.2 (¶49), which allows extinction coefficient at a wavelength of 1500 nm to be improved (¶49) – corresponding to a transparent substrate with a laminated film, comprising a transparent substrate and a laminated film formed on at least one surface of the transparent substrate, wherein the laminated film has a first dielectric layer, a crystallinity-improving layer, a functional layer and second dielectric layer in the order from the transparent substrate side, the crystallinity-improving layer containing ZrNx (instant Claim 1), wherein the transparent substrate is a glass plate (instant Claim 5), and a laminated glass comprising the transparent substrate (instant Claim 14), and overlapping with the claimed limitation of x in ZrNx being higher than 1.2 and at most 2.0 (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Matsumoto also teaches that in some embodiments, a second functional layer and third dielectric material layer can be implemented (¶91) – corresponding to at least two laminated films on one surface of the transparent substrate (instant Claim 6).  While Matsumoto teaches the presence of a functional layer can be ZrNx in some embodiments, Matsumoto also teaches that other functional layer materials can be used in place of the material, including niobium nitride (¶132, Example 25) and chromium nitride (Example 26, ¶138) – corresponding to the functional layer containing at least one metal nitride from the group consisting of chromium and niobium nitride (instant Claim 1), wherein the functional layer contains chromium nitride (instant Claim 8).  Matsumoto is silent regarding the presence of oxygen in the region and boundary between the crystallinity-improving layer and the functional layer; therefore, one of ordinary skill in the art would not expect the presence of oxygen to be more than 20 atom % (instant Claim 1).  In regards to oxygen within the structure, Matsumoto teaches that O, amongst other impurities, can be contained in an amount of up to about 3 at. % (¶69); one of ordinary skill in the art would not expect a larger content of oxygen at boundary than as impurities within one of the layers adjacent to the boundary – corresponding to the limitation of the concentration of oxygen atoms at a boundary between the crystallinity-improving layer and the functional layer being at most 20 atom% (instant Claim 1) and at most 10 atom% (instant Claim 17), wherein the boundary between the crystallinity-improving layer and the functional layer comprises atoms constituting the crystallinity-improving layer and atoms constituting the functional layer mixed with one another (instant Claim 1).
Matsumoto also teaches that the first dielectric layer can be made of silicon nitride containing aluminum (¶47) – corresponding to the first dielectric layer containing silicon nitride doped with aluminum (instant Claim 7).  Additionally, Matsumoto discloses that a top layer can be installed on top of the second dielectric top layer, which can be made silicon dioxide, titanium nitride, and carbon on the surface of the laminated film  (¶75) – corresponding to the limitations of instant Claim 10.  Furthermore, Matsumoto teaches that the thickness of the first dielectric layer can be in the range of 3-300 nm (¶60), wherein the thickness of the second dielectric layer can have the same thickness as that of the first dielectric layer (¶62), and that the thickness of the first functional layer is in the range of 1 nm to 60 nm (¶65) – corresponding to and overlapping with the claimed range of the first and second dielectric layer having a thickness from 1.5 to 200 nm, and the functional layer in the range from 3 to 30 nm (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 2, Matsumoto teaches that intensity values for the planes (111) and (200) in X-ray diffraction can be observed (¶54).  Additionally, given that Matsumoto teaches a product that is structurally and compositionally equivalent to the transparent substrate with a laminated film as claimed  in instant Claim 1, and in addition the composition and thickness of the respective dielectric, crystallinity-improving, and functional layers as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties, particularly those respective to composition, wherein the ratio of integrated intensity of a peak of the (111) plane to the (200) plane is higher than 2.5 (instant Claim 2).

In regards to Claim 3, Matsumoto teaches that the various embodiments of functional layers of Examples have extinction coefficients that at the wavelength of 1500 nm have a k of less than 6 or greater than 6, depending on the Example – which overlaps with the claimed range of the functional layer having an extinction coefficient of higher than 2.8 at a wavelength of 1500 nm (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 4 and 9, although Matsumoto does not explicitly teach the thickness of the crystallinity-improving material layer, Matsumoto teaches that the crystallinity-improving material above the first dielectric layer exists in a region in contact with the first functional layer (¶49).  One of ordinary skill in the art would expect such a layer in between the contact of two layers to be smaller than the surrounding two layers, particularly given that a first seed layer of an embodiment ranges from 1 to 10 nm, and can be formed of ZrNx, where x > 1.2 (¶¶70, 73) – corresponding to and/or overlapping with the claimed range of the crystallinity-improving layer having a thickness of 3-30 nm (instant Claim 4), wherein the ratio of the thickness of the functional layer to that of the crystallinity-improving layer is from 5-10 (instant Claim 9).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 15-16, Matsumoto teaches that for glass substrates, the film laminate may be used as a glass member for double-glazing glass (¶38), and it is known in the art that film laminates can be installed in the windows of buildings and vehicles (¶2) – corresponding to a double glazing (instant Claim 15) and window glass (instant Claim 16) comprising the transparent substrate with a laminated film of Claim 1.

Claims 1-10 and 14-17 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/199676 (Matsumoto) in view of WIPO Patent Application Publication No. WO 2016/060082 (Isshiki).
In regards to Claims 1, 5-8, 10, 14, and 17, Matsumoto teaches a film laminate having a laminated film on a transparent substrate  that can be a glass plate (¶3), comprising a first dielectric layer, a first functional layer on the first dielectric layer, and second dielectric layer on the functional layer (¶10), such that the film has high selectivity and environmental resistance (¶11).  Matsumoto further teaches that the first dielectric layer 122 may have a crystallinity improving material in the region in contact with the first functional layer, which improves the crystallinity of the first functional layer and can comprise ZrNx, where X > 1.2 (¶49), which allows extinction coefficient at a wavelength of 1500 nm to be improved (¶49) – corresponding to a transparent substrate with a laminated film, comprising a transparent substrate and a laminated film formed on at least one surface of the transparent substrate, wherein the laminated film has a first dielectric layer, a crystallinity-improving layer, a functional layer and second dielectric layer in the order from the transparent substrate side, the crystallinity-improving layer containing ZrNx (instant Claim 1), wherein the transparent substrate is a glass plate (instant Claim 5), and a laminated glass comprising the transparent substrate (instant Claim 14), and overlapping with the claimed limitation of x in ZrNx being higher than 1.2 and at most 2.0 (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Matsumoto also teaches that in some embodiments, a second functional layer and third dielectric material layer can be implemented (¶91) – corresponding to at least two laminated films on one surface of the transparent substrate (instant Claim 6).  While Matsumoto teaches the presence of a functional layer can be ZrNx in some embodiments, Matsumoto also teaches that other functional layer materials can be used in place of the material, including niobium nitride (¶132, Example 25) and chromium nitride (Example 26, ¶138) – corresponding to the functional layer containing at least one metal nitride from the group consisting of chromium and niobium nitride (instant Claim 1), wherein the functional layer contains chromium nitride (instant Claim 8).  
Additionally, in the same field of laminated materials based on nitrides for optical  properties, Isshiki teaches a layered-film-equipped base plate that is suitable for use as a single plate (¶1), wherein a nitrogen-containing light absorbing material is utilized that can comprise chromium nitride, titanium nitride, and niobium nitride, hafnium nitride, amongst others (¶30), wherein the absorbing layer is preferably titanium nitride due to adequate visible light transmittance such that the heat shielding property can be increased (¶¶31-32).
It would have been obvious to one of ordinary skill in the art to have utilized the titanium nitride light-absorbing material of Isshiki within the functional layer of Matsumoto.  One of ordinary skill in the art would have found it obvious, given that Isshiki teaches increased heat shielding property and visible light transmittance, to have utilized the material of Isshiki in order to improve the thermal and optical properties of the transparent substrate laminated film of Matsumoto, which is also concerned with heat shielding properties via reflection of infrared light via a functional layer (¶2) – corresponding to the functional layer containing at least one metal nitride from the group consisting of titanium nitride (instant Claim 1), wherein the functional layer contains titanium nitride (instant Claim 8).
Matsumoto is silent regarding the presence of oxygen in the region and boundary between the crystallinity-improving layer and the functional layer; therefore, one of ordinary skill in the art would not expect the presence of oxygen to be more than 20 atom % (instant Claim 1).  In regards to oxygen within the structure, Matsumoto teaches that O, amongst other impurities, can be contained in an amount of up to about 3 at. % (¶69); furthermore, Isshiki teaches that there can be a layer to block oxygen crossing layers to result in a layer having a low resistance (¶46).  Therefore, one of ordinary skill in the art would not expect a larger content of oxygen at boundary than as impurities within one of the layers adjacent to the boundary – corresponding to the limitation of the concentration of oxygen atoms at a boundary between the crystallinity-improving layer and the functional layer being at most 20 atom% (instant Claim 1) and at most 10 atom% (instant Claim 17), wherein the boundary between the crystallinity-improving layer and the functional layer comprises atoms constituting the crystallinity-improving layer and atoms constituting the functional layer mixed with one another (instant Claim 1).
Matsumoto also teaches that the first dielectric layer can be made of silicon nitride containing aluminum (¶47) – corresponding to the first dielectric layer containing silicon nitride doped with aluminum (¶7).  Additionally, Matsumoto discloses that a top layer can be installed on top of the second dielectric top layer, which can be made silicon dioxide, titanium nitride, and carbon on the surface of the laminated film  (¶75) – corresponding to the limitations of instant Claim 10.  Furthermore, Matsumoto teaches that the thickness of the first dielectric layer can be in the range of 3-300 nm (¶60), wherein the thickness of the second dielectric layer can have the same thickness as that of the first dielectric layer (¶62), and that the thickness of the first functional layer is in the range of 1 nm to 60 nm (¶65) – corresponding to and overlapping with the claimed range of the first and second dielectric layer having a thickness from 1.5 to 200 nm, and the functional layer in the range from 3 to 30 nm (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 2, Matsumoto teaches that intensity values for the planes (111) and (200) in X-ray diffraction can be observed (¶54).  Additionally, given that Matsumoto teaches a product that is structurally and compositionally equivalent to the transparent substrate with a laminated film as claimed  in instant Claim 1, and in addition the composition and thickness of the respective dielectric, crystallinity-improving, and functional layers as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties, particularly those respective to composition, wherein the ratio of integrated intensity of a peak of the (111) plane to the (200) plane is higher than 2.5 (instant Claim 2).

In regards to Claim 3, Matsumoto teaches that the various embodiments of functional layers of Examples have extinction coefficients that at the wavelength of 1500 nm have a k of less than 6 or greater than 6, depending on the Example – which overlaps with the claimed range of the functional layer having an extinction coefficient of higher than 2.8 at a wavelength of 1500 nm (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 4 and 9, although Matsumoto does not explicitly teach the thickness of the crystallinity-improving material layer, Matsumoto teaches that the crystallinity-improving material above the first dielectric layer exists in a region in contact with the first functional layer (¶49).  One of ordinary skill in the art would expect such a layer in between the contact of two layers to be smaller than the surrounding two layers, particularly given that a first seed layer of an embodiment ranges from 1 to 10 nm, and can be formed of ZrNx, where x > 1.2 (¶¶70, 73) – corresponding to and/or overlapping with the claimed range of the crystallinity-improving layer having a thickness of 3-30 nm (instant Claim 4), wherein the ratio of the thickness of the functional layer to that of the crystallinity-improving layer is from 5-10 (instant Claim 9).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 15-16, Matsumoto teaches that for glass substrates, the film laminate may be used as a glass member for double-glazing glass (¶38), and it is known in the art that film laminates can be installed in the windows of buildings and vehicles (¶2) – corresponding to a double glazing (instant Claim 15) and window glass (instant Claim 16) comprising the transparent substrate with a laminated film of Claim 1.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art does not teach the limitations as amended, in particular that the concentration of oxygen atoms at a boundary between the crystallinity-improving layer and functional layer, is at most 20 atom% (Applicant’s Arguments, Pages 6-7), such that Matsumoto minimally suggests oxygen and does not teach the oxygen content in the context of a boundary between a functional layer and crystallinity-improving layer (Applicant’s Arguments, Pages 6-7).  Applicant argues that the oxygen concentration being higher than 20 atom% results to poor structural results, and that Isshiki does not remedy the deficiencies of Matsumoto (Applicant’s Arguments, Pages 7-9).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are not commensurate in scope with the amended claim limitations; in particular, Applicant directs its arguments towards the prior art of Matsumoto not teaching the limitation of the concentration of oxygen atoms at a boundary between the crystallinity-improving layer and functional layer, is at most 20 atom%; however, given the scope of the limitation “at most 20 atom%”, the amount of 0 atom% is possible within the limitations as recited.  As discussed in the Final Rejection above, Matsumoto is silent regarding the presence of oxygen in the region and boundary between the crystallinity-improving layer and the functional layer; therefore, one of ordinary skill in the art would not expect the presence of oxygen to be more than 20 atom %.  Although Applicant argues that the Specification and Tables show that higher than 20 atom% of oxygen results in less than optimal properties, Applicant has not provided sufficient evidence on the record to show that the prior art as set forth does not necessarily teach the instant application as claimed.  
Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784